It is conceded that the actions set forth in the complaint are designed to recover damages only as set forth in the first and second prayers for relief. Despite this fact the plaintiff has included a third, which is a general prayer for such other legal and equitable relief as he may become entitled to. To this prayer the defendants demur, claiming that thereunder the plaintiff can take nothing.
   Although the inclusion of such general claim for relief has substantial tradition behind it, nevertheless it is also a well-recognized part of our procedure to test by demurrer the plaintiff's right to the particular relief prayed for. It is, therefore, clear that the demurrer should be sustained for the reasons set forth therein and it is so sustained.